Citation Nr: 1144431	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  05-06 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE


Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Veteran (Appellant) represented by:  J. Myers, Morton, Attorney at Law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran served on active military duty from May 1979 to December 1994.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In a September 2010 decision, the Board granted service connection for a left shoulder disorder and remanded the claim for service connection for a right shoulder disorder to the RO for additional development.  Specifically, the Board directed the agency of original jurisdiction to schedule the Veteran for a VA examination with opinion to determine the etiology of any currently present right shoulder disorder.  Pursuant to the Board's September 2010 remand directives, VA examined the Veteran in January 2011.  A copy of the January 2011 VA examination report is of record.  

By a June 2011 rating action, the RO effectuated the Board's September 2010 decision to award service connection for a left shoulder disorder; an initial 10 percent disability rating was assigned, effective September 17, 2002--the date VA received the Veteran's original claim for compensation for this disability.  As the Veteran has not disagreed with the initial 10 percent evaluation or the effective date of September 17, 2002, this issue is no longer before the Board for appellate consideration.  Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997). 
The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.  Thus, the only issue remaining for appellate consideration is the one listed on the title page.


REMAND

By a letter dated in October 2011 and received by the Board in November 2011, the Veteran requests a hearing before the Board.  


Accordingly, the case is REMANDED to the RO/AMC for the following action:

Ask the Veteran to specify in writing whether he desires a hearing before the Board at his local regional office or whether he desires to testify before the Board via videoconference from his local regional office.  Then, the RO should schedule such a hearing.  A copy of the notice to the Veteran regarding the type, date, and place of the scheduled hearing should be added to the record.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
	Tresa M. Schlecht, 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


